Case 6:19-cv-01333-RBD-EJK Document 73 Filed 02/20/20 Page 1 of 1 PageID 1086




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION


Nichia Corporation,

                    Plaintiff,
                                                         CASE NO. 6:19-cv-1333-Orl-37EJK
v.

Lighting Science Group Corporation,

                    Defendant.
                                                     /

                     MEDIATOR’S CORRECTED1 NOTICE OF APPEARANCE

           COMES NOW, James Matulis, and notices his appearance as mediator in the above-

caption matter.


Dated: February 20, 2020

                                                    /s – James Matulis/    .
                                                    James M. Matulis
                                                    Florida Bar No. 0077429
                                                    Matulis Law & Mediation
                                                    217 North Lois Avenue
                                                    Tampa, FL 33609-2232
                                                    Jim@MatulisLaw.com
                                                    Tel. (813) 451-7347

                                         CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, I electronically transmitted the attached
document with the United States District Court electronic case filing system, which will
electronically send copies to all counsel of record.
                                                      /s/ James Matulis
                                                      James Matulis, Esq.


1
    Corrected to as the proper named Plaintiff.
